The court can not crowd every legal principle involved in a case in a separate and distinct paragraph. Hence, "instructions are considered as a series and it is not improper to refer in one instruction to another instruction in the charge." 1 Reid's Branson on Instructions to Juries, 273, § 100. The excerpts of the charge referred to in divisions 3 and 4 of our opinion, in addition to the reasons therein stated, were not erroneous; for they come within the rule that they were performing one of the offices of the charge which "is to define the legal principles covering facts proved or presumed in a case; or to define for the jury the legal principles governing the facts presented." Id. 3, § 2 (23, 24). In addition to what has been said in division 2, the judge did not err in failing to give the requested charge, for the further reason that "the object of instructions is to state the issues and apply principles of law thereto rather than to argue the question in controversy, and it follows that instructions which take the form of an argument to the jury should not be given by the court, and it is not error to refuse such an instruction although the argument itself may be entirely legitimate." 1 Reid (supra) 300, § 108; Holloway v. Milledgeville,35 Ga. App. 87 (6), 88 (132 S.E. 106); Savannah,Florida  Western Ry. Co. v. Evans, 115 Ga. 315 (41 S.E. 631, 90 Am. St. R. 116); Macon Railway  LightCo. v. Vining, 123 Ga. 770, 772 (51 S.E. 719). Even though it be pertinent and true, as stated in the request, that "if the decedent had been on or near the crossing, or at any place he was by right entitled to be, he would have been warranted in assuming that the whole world would be diligent in respect to him and his safety," yet the court is not *Page 225 
bound to charge an isolated principle when it is presented thus isolated, and its being given singly would, in the judgment of the court, mislead the jury as to the true merits of the cause. Long v. State, 12 Ga. 293,323. It seems to us that the language above quoted from the request to charge is more appropriate for argument to the jury by counsel than for instruction by the judge to the jury. The other grounds and points raised in the brief for the plaintiffs on rehearing being considered, the original judgment is
Adhered to. Broyles, C. J., and Gardner, J.,concur.